Filed Pursuant to Rule 497 File No. 333-196458 October 30, 2014 PROSPECTUS SUPPLEMENT (To Prospectus Dated October 15, 2014) 1,237,690 Shares THE HERZFELD CARIBBEAN BASIN FUND, INC. Common Stock Issuable Upon Exercise of Rights to Subscribe for Such Shares of Common Stock This prospectus supplement supplements the prospectus datedOctober 15, 2014, which relates to the issuance of non-transferable rights to subscribe for shares of common stock of The Herzfeld Caribbean Basin Fund, Inc. You should carefully read this prospectus supplement together with the prospectus before investing in our common stock.You should also review the information set forth under “Risk Factors and Special Considerations” beginning on page 17 of the prospectus before investing. Extension of Expiration Date The Herzfeld Caribbean Basin Fund, Inc. has extended the expiration date of its non-transferable rights offering to 5:00 p.m., EasternStandard Time, December 4, 2014.As a result of this extension, set forth below are important dates to remember relating to this offering: Important Dates for the Offer Record Date: October 9, 2014 Subscription Period: October 16, 2014 to December 4, 2014 Expiration Date : December 4, 2014 Pricing Date: December 4, 2014 Subscription Certificate and Payment for Shares Due* December 4, 2014 Notice of Guaranteed Delivery Due* December 4, 2014 Final Payment for Shares (if any) Due** December 9, 2014 Confirmation Mailed to Participants December 18, 2014 * Record Date Stockholders exercising Rights must deliver to the Subscription Agent by the Expiration Date either (i) the Subscription Certificate together with the estimated payment or (ii) a Notice of Guaranteed Delivery. ** Additional amounts may be due at settlement for additional shares purchased upon exercising Rights because the Estimated Subscription Price may be less than the actual Subscription Price. See “The Offering - Payment for Shares.”
